OPINION
{¶ 1} Reynaldo Costilla appeals from his conviction of four counts of theft, four counts of forgery, and one count of possession of criminal tools in the Greene County Common Pleas Court. Costilla was sentenced to thirty-six months in prison pursuant to an agreed sentence with the State of Ohio.
 {¶ 2} Costilla contends in his first two assignments that he was entitled to a jury trial on the sentencing because the trial court imposed more than a minimum sentence and imposed a consecutive sentence. In his third assignment he contends the sentence imposed was ambiguous. In a supplemental assignment, Costilla argues that the trial court failed to make the necessary findings and state its reasons as required by R.C. 2929.14 and R.C. 2929.19.
 {¶ 3} The State argues that the first two assignments of error and the supplemental assignment must be overruled because Costilla agreed to the sentence imposed by the trial court. We agree. R.C. 2953.08(D) provides:
 {¶ 4} "A sentence imposed upon a defendant is not subject to review under this section if the sentence is authorized by law, has been recommended jointly by the defendant and the prosecution in this case, and is imposed by a sentencing judge."
 {¶ 5} The sentencing judge imposed a sentence authorized by law and it was jointly recommended by Costilla and the State. The first two assignments of error and the supplemental assignment are not subject to review and are overruled.
 {¶ 6} The sentence imposed by the court unambiguously sentences the defendant to 36 months in prison. The third assignment of error is also overruled.
 {¶ 7} The judgment of the trial court is Affirmed.
Fain, J., and Young, J., concur.
(Hon. Frederick N. Young, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio).